Citation Nr: 1640803	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2005 to July 2005 and from November 2005 to March 2010 with service in a designated imminent danger pay area in Iraq from September 2006 to November 2007.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran testified at a Travel Board hearing at the RO in Pittsburgh, Pennsylvania before the undersigned.

In November 2014, the Board decided the claim for a higher initial evaluation for service-connected psychiatric disorders on the merits.  The Board also determined that the issue of entitlement to a TDIU had been raised in connection with that higher initial rating claim and remanded TDIU for additional evidentiary development.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the September 2013 Board hearing transcript and VA treatment records dated from April 2010 to July 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the November 2014 decision, the Board noted in the Introduction that the issues of entitlement to service connection for drug and alcohol abuse as secondary to service-connected adjustment disorder and entitlement to a rating in excess of 10 percent for left bunionectomy had been raised by the record but not adjudicated by the AOJ.  Since the Board did not have jurisdiction over them, the claims were referred to the AOJ for appropriate action.  As of this date, review of the record does not show the AOJ has addressed these claims and they could be inextricably intertwined with the claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Thus, clarification is needed as to whether the Veteran wishes to pursue these claims and for the AOJ to proceed accordingly.  

Next, the Veteran's service-connected disabilities were last examined for compensation purposes in May 2010 (general medical for left bunionectomy and residual scar) and in April 2014 (mental disorders).  After review of the Veteran's vocational rehabilitation records dated from August 2010 to July 2014 and VA treatment records dated through February 2016, the Board finds that an additional examination is needed for an examiner to assess the Veteran's functional limitations on employment, if any, from his service-connected disabilities.  The Board notes that as of August 2016, a notice of imprisonment for the Veteran noted confinement in February 2016 and no date of actual release.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran clarify his intention of seeking VA compensation benefits for the issues of entitlement to service connection for drug and alcohol abuse as secondary to service-connected adjustment disorder and/or entitlement to a rating in excess of 10 percent for left bunionectomy.  If the Veteran desires for either issue, conduct any necessary development and adjudicate the identified issue(s).  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  Any identified issue will not be before the Board unless appealed.

2.  Next, the Veteran should be afforded the appropriate VA examination(s) for the issue of entitlement to a TDIU.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  

If the Veteran is incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination(s) requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.   
The AOJ should determine which option is the most feasible and document all attempts taken to schedule the examination(s).

The examiner(s) must describe all functional impairment caused by service-connected disorders, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, and detail impairment on ability to obtain or retain substantially gainful employment.  In offering this impression, the examiner(s) must acknowledge and take into account the Veteran's education, training, and work history.  An explanation for all opinions expressed must be provided. 

3.  After the completion of any other development deemed appropriate, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


